DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Examiner thanks the Applicant for the well-prepared amendment. The Examiner appreciates the Applicant’s effort to carefully analyze the Office action, and make appropriate arguments and amendments.
	Status of Claims
Claims 1-3, 5, 7-11, 13 and 15-18 responded on May 08, 2022 are pending.
Response to Arguments
Applicant's arguments, see pg. 6-7, filed May 08, 2022, with respect to the rejection(s) of claim(s) 1 under 35 USC § 103 have been fully considered but they are not persuasive. Applicant argued "Takeda teaches in [Para. 0053] and [Para. 0056] the technique of the opposite system: the system where the CA is applicable and the system where the CA is not applicable". Claim 1 recites a communication device without further limitation whether the communication device only operates in the CA (intra-eNB CA) or not CA system (dual connectivity, inter-eNB CA). Takeda discloses carrier aggregation (CA) may be referred to as "intra-eNB CA" and dual connectivity (DC) may be referred to as "inter-eNB CA" in [0007]. Furthermore, claim 1 merely recites first PHR for first TTI of one first serving cell… second PHR for second TTI of one second serving…those information is clear whether first and second PHR, first and second TTI, first and second serving cell are correlated or independent.  A dual connectivity wireless device that can determine PHR for the connectivities could read on the claim. Takeda further discloses another embodiment with PHR1 – PHR3 for MeNB and SeNB in [0094]. Applicant concluded Takeda only teaches the basic definition of the PHR without pointing out what particular information and should be positively recited in the claim.
Applicant's arguments, see pg. 7-8, regarding "Chen does not teach how to transmit the two PHs, nor does it teach the details of the transmissions". Chen discloses the wireless device may determine whether to transmit power headroom reports (PHR) for a first cell or cell group, and may determine to transmit a corresponding PHR for a second cell or cell group in light of providing a PHR for the first cell or cell group in [0031] and Tekeda discloses a user terminal reports PHRs for all the activated cells in [0066]. Tekeda further discloses at time TTIi, the user terminal reports a PHR…in [0090] and at time TTIm, the used terminal reports a PHR again in [0091] (i.e. handling PHR for multiple TTIs). Claim 1 recites "A communication device for handling a power headroom report (PHR) for multiple transmission time intervals (TTIs)". Applicant argued "Takeda does not teach how to determine the PHRs for the MeNB and the SeNB". However, how to determine the PHR for first and second serving cells is not positively recited in the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 9-11, 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0142667 A1, hereinafter "Takeda") in view of Chen et al. (US 2015/0350944 A1, hereinafter "Chen").
Regarding claim 1, Takeda discloses communication device for handling a power headroom report (PHR) for multiple transmission time intervals (TTIs), comprising:
a storage device (Takeda, Fig. 15-16 commend saved in signal processing section 204 of UE 20), for storing instructions of:
determining at least one first PHR for a first TTI of at least one first serving cell according to at least one first PH level of the at least one first serving cell, wherein the communication device is configured with at least one second serving cell of at least one second TTI (Takeda, Fig. 4A-4B [0050-0053, 90] The user terminal feeds back PHRs (Power Headroom Reports) of MeNB and SeNB for reporting the user terminal's transmission power, where PHR represents information about the difference between the user terminal's transmission power PPUSCH and the maximum transmission power PCMAX in the time frame, the PHR include a plurality of cell groups in a given TTI ); 
determining at least one second PHR for the at least one second TTI of the at least one second serving cell according to at least one second PH level of the at least one second serving cell (Takeda, [0061] reporting PH reports to an MeNB and an SeNB in the event dual connectivity (intra-base station CA) [0050-0053] The user terminal feeds back PHR with dual connectivity to MeNB and SeNB); and
transmitting the at least one first PHR and the at least one second PHR to a network via one of the at least one first serving cell and the at least one second serving cell; (Takeda, [0050-0053] The user terminal transmits PHRs (Power Headroom Reports to the activated cells (i.e. serving cell), [0061] reporting PH reports to an MeNB and an SeNB in the event dual connectivity, a first radio base station and a second radio base station, and reports a PHR concerning these radio base stations to the second radio base station, the user terminal may report); and
a processing circuit, coupled to the storage device, configured to execute the instructions stored in the storage device (Takeda, Fig. 15-16 commend saved in signal processing section 204 of UE 20).
Takeda discloses a dual connectivity to MeNB and SeNB but does not explicitly disclose wherein the at least one first serving cell is for performing at least one first UL transmission via a first radio access technology (RAT), and the at least one second serving cell is for performing at least one second UL transmission via a second RAT.
Chen from the same field of endeavor discloses wherein the at least one first serving cell is for performing at least one first UL transmission via a first radio access technology (RAT), and the at least one second serving cell is for performing at least one second UL transmission via a second RAT (Chen, [0052-53] The UE may further include means for determining to report a first power headroom in a first subframe of the first cell for uplink communications in the first cell, and a second subframe of the second cell for uplink communications in the second cell; the the eNodeB 305-a and/or secondary eNB 305-b may include an AP, femto cell, pico cell, etc. UE 315 may include a communicating component 640 for generating PHRs for each of a plurality of component carriers, as described further herein, which may include determining whether and/or how to generate PHRs where timing, subframe configuration, etc. between the component carriers differ. UE 315 may be a multi-mode UE in this example that supports more than one radio access technology (RAT)).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power headroom report disclosed by Takeda and power headroom report disclosed by Chen with a motivation to make this modification in order to improve the cell edge user experience while increasing network capacity (Chen, [0057]).
Regarding claim 2, Takeda discloses wherein the first TTI is for performing the at least one first UL transmission via the at least one first serving cell, and the at least one second TTI is for performing the at least second UL transmission via the at least one second serving cell (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHRs (Power Headroom Reports) of MeNB and SeNB for reporting the user terminal's transmission power, where PHR represents information about the difference between the user terminal's transmission power PPUSCH and the maximum transmission power PCMAX in the time frame).
Regarding claim 3, Takeda discloses a dual connectivity to MeNB and SeNB but does not explicitly disclose wherein the first TTI is for performing the at least one first UL transmission via the first RAT, and the at least one second TTI is for performing the at least second UL transmission via the second RAT.
Chen from the same field of endeavor discloses wherein the first TTI is for performing the at least one first UL transmission via the first RAT, and the at least one second TTI is for performing the at least second UL transmission via the second RAT (Chen, [0053] the eNodeB 305-a and/or secondary eNB 305-b may include an AP, femto cell, pico cell, etc. UE 315 may include a communicating component 640 for generating PHRs for each of a plurality of component carriers, as described further herein, which may include determining whether and/or how to generate PHRs where timing, subframe configuration, etc. between the component carriers differ. UE 315 may be a multi-mode UE in this example that supports more than one radio access technology (RAT); the configuration for reporting the PH can be according to a certain time interval, in certain subframes, based on occurrence of one or more events).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power headroom report disclosed by Takeda and power headroom report disclosed by Chen with a motivation to make this modification in order to improve the cell edge user experience while increasing network capacity (Chen, [0057]).
Regarding claim 5, Takeda discloses wherein the communication device transmits the at least one first PHR via one of the at least one first serving cell to the network (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHR to MeNB and has connectivity to MeNB).
Regarding claim 7, Takeda discloses wherein the communication device transmits the at least one second PHR via one of the at least one second serving cell to the network (Takeda, Fig. 4A-4B [0050-0053] The user terminal feeds back PHR to SeNB and has connectivity to SeNB).
Regarding claims 9-11, 13 and 15, these claims recite "A method for a communication device to handle a power headroom report (PHR) for multiple transmission time intervals" that disclose similar steps as recited by the communication device of claims 1-3, 5 and 7, thus are rejected with the same rationale applied against claims 1-3, 5 and 7 as presented above.
Claims 8 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeda et al. (US 2017/0142667 A1, hereinafter "Takeda") in view of Chen et al. (US 2015/0350944 A1, hereinafter "Chen") as applied to claim above, and further in view of Huang et al. (US 10,492,152 B2, CN105407524B published in March 2016, hereinafter "Huang").
Regarding claim 8, Takeda does not explicitly disclose wherein each of the at least one length of the at least one second TTI is not greater than a half length of the first TTI.	
Huang from the same field of endeavor discloses wherein each of the at least one length of the at least one second TTI is not greater than a half length of the first TTI. (Huang, Fig. 2 Col. 3 a TTI length of the first cell is at least twice a TTI length of the second cell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power headroom report disclosed by Takeda and power headroom report disclosed by Huang with a motivation to make this modification in order to provide more detailed scheduling decision reference for the base station (Huang, Col. 8 Ln. 34-35).
Regarding claim 17, Takeda does not explicitly disclose wherein a length of the first TTI is different from at least one length of the at least one second TTI.
Huang from the same field of endeavor discloses wherein a length of the first TTI is different from at least one length of the at least one second TTI (Huang, Fig. 2 Col. 1 all the activated cells in which the UE is located may include a first cell and a second cell, and a TTI length of the first cell is at least twice a TTI length of the second cell).
It would have been obvious for one with ordinary skill in the art before the effective filing date of the claimed invention to have modified power headroom report disclosed by Takeda and power headroom report disclosed by Huang with a motivation to make this modification in order to provide more detailed scheduling decision reference for the base station (Huang, Col. 8 Ln. 34-35).
Regarding claims 16 and 18, these claims recite "A method for a communication device to handle a power headroom report (PHR) for multiple transmission time intervals" that disclose similar steps as recited by the communication device of claims 8 and 17, thus are rejected with the same rationale applied against claims 8 and 17 as presented above.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA WEISSBERGER whose telephone number is (571)272-3315. The examiner can normally be reached Monday-Friday 7:40am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY RUTKOWSKI can be reached on (571)270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.T.W./Examiner, Art Unit 2415         

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415